Name: Council Regulation (EEC) No 893/88 of 29 March 1988 fixing, for the 1987/88 marketing year, the percentage of the production aid for olive oil to be withheld pursuant to Article 20d (1) of Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: economic policy
 Date Published: nan

 No L 89/4 6. 4. 88Official Journal of the European Communities COUNCIL REGULATION (EEC) No 893/88 of 29 March 1988 fixing, for the 1987/88 marketing year, the percentage of the production aid for olive oil to be withheld pursuant to Article 20d (1) of Regulation No 136/66/EEC laying down general rules on the granting of aid for the production of olive oil and of aid to olive-oil producer organizations (f) provides in particular for the monitoring tasks entrusted to the said organizations or associations to be made less onerous ; whereas, in view of the foreseeable expenditure in the 1987/88 marketing year, the percentage in question should accordingly be fixed at the level indicated in this Regulation, HAS ADOPTED THIS REGULATION THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 20d (1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas, pursuant to Article 20d (1 ) of Regulation No 136/66/EEC, the percentage of production aid with may be withheld for recognized olive-oil producer's organ ­ izations or associations thereof should be fixed so that the amount withheld may contribute towards financing expenditure on activities under Articles 5 (3) and 20c of that Regulation ; Whereas Article 3 (2) of Council Regulation (EEC) No 1916/87 of 2 July 1987 fixing the production target price, the production aid and the intervention price for olive oil for the 1987/88 marketing year, as well as the maximum quantity referred to in Article 5 (1 ) of Regulation No 136/66/EEC (4) postponed, fixing that percentage pending a review of tasks which are to be entrusted to recognized olive-oil producer's organizations or associations thereof ; Whereas Council Regulation (EEC) No 892/88 of 29 March 1988 amending Regulation (EEC) No 2261 /64 Article 1 For the 1987/88 marketing year, the percentage of the production aid which may be withheld pursuant to Article 20d ( 1 ) of Regulation No 136/66/EEC for olive-oil producers' organizations and associations thereof, recognized pursuant tov the said Regulation, is hereby fixed at 13 %. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988. For the Council The President I. KIECHLE (') OJ No 172, 30. 9. 1966, p . 3025/66. (2) OJ No L 377, 31 . 12. 1987, p. 31 . (3) Opinion delivered on 11 March 1988 (not yet published in the Official Jourhal). (4) OJ No L 183, 3 . 7. 1987, p. 12. (*) See page 1 of this Official Journal.